Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered August 20, 2001, dismissing the complaint pursuant to an order, same court and Justice, entered April 3, 2001, which, in an action for personal injuries sustained when plaintiff fell off a bike supplied by defendant resort while participating in a bicycle tour guided by defendant, granted defendant’s motion for summary judgment, unanimously affirmed, without costs. Appeal from the order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The risk of encountering ruts and bumps while riding a bike over a rough roadway without a helmet is so obvious (see Schiavone v Brinewood Rod & Gun Club, 283 AD2d 234, 236-237), or should be to an experienced bicyclist such as plaintiff (see Marcano v City of New York, 296 AD2d 43, 47-48), that, as a matter of law, plaintiff assumed any risk inherent in the activity (see Hawley v Binghamton Mets Baseball Club, 262 AD2d 729, 732). Concur — Mazzarelli, J.P., Andrias, Buckley and Sullivan, JJ.